DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of claims 1-10 in the reply filed on 23 May 2022 is acknowledged. The traversal is on the ground(s) that there would be no serious burden if restriction were not required. This is not found persuasive because Applicant merely makes the assertion, without providing any explanation as to why no serious burden is present. Applicant further argues that the claims should not be restricted “in the interest of conservation of resources for the USPTO as well as for the Applicant”. This argument is not persuasive as it does not specifically point out the error in the proposed restriction. The “conservation of resources” is not a factor for or against proper restriction.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-8, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mault et al.’274 (US Pub No. 2003/0065274 – cited by Applicant) in view of Gal’528 (US Pub No. 2006/0122528 – cited by Applicant).
Regarding claim 1, Mault et al.’274 discloses a system comprising: a control unit configured to be worn by a subject (Figures 4 and 8, control unit 24), the control unit including: a wireless transceiver configured to receive and transmit signals (RF transceiver of section [0065]); and a processor coupled to a memory (Figure 4, processor 96, processor and memory of sections [0063] and [0065], and ABSTRACT states that the computation unit has a processor and a memory); and at least one secondary sensor mountable relative to the subject (Figure 4, oxygen sensor 84, and carbon dioxide sensor of section [0184]), the at least one secondary sensor configured to operably generate one or more secondary signals distinct from a volumetric signal and representative of at least one of a physiological, a cardiopulmonary or a metabolic condition of the subject (oxygen sensor of section [0063], carbon dioxide sensor of section [0184]), and communicate the one or more secondary signals to the wireless transceiver of the control unit (section [0065]).
Mault et al.’274 discloses all of the elements of the current invention, as discussed above, except for the system comprising at least one respiratory volume sensor mountable to the chest or abdomen of the subject, the respiratory volume sensor configured to operably generate one or more volumetric signals representative of a respiratory volume of the subject and communicate the one or more volumetric signals to the wireless transceiver of the control unit.
Gal’528 teaches using respiratory volume sensors placed onto a chest and/or an abdomen of a subject in order to monitor left lung, right lung, and heart functions, to provide a reliable indication of pathological conditions, and to provide a reliable indication of overall respiratory function (page 12, sections [0123-0125]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system of Mault et al.’274 to include a respiratory volume sensor adapted for placement onto a chest and/or abdomen of the subject, as taught by Gal’528, since it would allow the system to provide indications of left lung function, right lung function, differences in right and left lung functions, and overall respiratory function.
Regarding claim 2, section [0065] of Mault et al.’274 discloses that the wireless transceiver is configured to transmit signals representative of each of the one or more physiological signals to a computing device. As modified by Gal’528, the one or more physiological signals include the one or more volumetric signals.
Regarding claim 3, Figures 4 and 8 of Mault et al.’274 show that the secondary sensors of the system are wireless (no wires are shown), and Figures 10A and 10B of Gal’528 (the figures discussed in sections [0123-0125]) also show that the sensors are wireless (wires are not directly attached to the subject).
Regarding claim 4, Mault et al.’274 teaches a first given sensor of the at least one secondary sensor is configured to measure an analyte associated with a breath stream of the subject, the analyte being one of oxygen, carbon dioxide, nitrous oxide, nitric oxide, nitric dioxide, carbon monoxide, and water vapor (oxygen sensor of section [0063], carbon dioxide sensor of section [0184]).
Regarding claim 6, Figure 8 of Mault et al.’274 discloses a sampling module (combination of elements 20 and 22), the sampling module including an interfacing component (mouthguard 20) configured for fluid coupling to a gas stream of the subject.
Regarding claim 7, the mouthguard is configured for at least partial insertion in an oral cavity of the subject.
Regarding claim 8, the one or more sensory elements are coupled to the interfacing component and are configured to measure a physiological parameter of the oral cavity (the oxygen and/or carbon dioxide content of the breath stream within the oral cavity).
Regarding claim 10, MPEP section 2144.04 VI. B. Duplication of Parts states that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Furthermore, it would have been obvious to one of ordinary skill in the art to provide a second system comprising the same elements as those recited in claim 1 in order to allow the second system to be used on a second subject, thus allowing more than one subject to be monitored at once.
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mault et al.’274 in view of Gal’528, as applied to claim 4, further in view of LeBoeuf et al.’890 (US Pub No. 2008/0146890).
Mault et al.’274 in view of Gal’528 discloses all of the elements of the current invention, as discussed in paragraph 4 above, except for a second given sensor of the at least one secondary sensor being configured for placement adjacent the ear of the subject, wherein the second given sensor includes at least one of a speaker, a physiological sensor, and a metabolic sensor.
LeBoeuf et al.’890 teaches using a physiological sensor placed adjacent the ear of a subject to monitor parameters such as pulse rate, breathing rate, swallowing rate, and other auscultatory information, blood hydration levels, blood metabolites, blood pressure, cardiac output, and blood gas levels (sections [0107], [0124], [0141-0143], and [0147]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system of Mault et al.’274 to include a second given sensor configured for placement adjacent the ear of the subject, the second given sensor being a physiological sensor, as taught by LeBoeuf et al.’890, since it would allow the system of Mault et al.’274 to monitor additional physiological parameters of the subject. The modification to Mault et al.’274 would allow its system to monitor both respiratory and cardiovascular parameters of the subject, thus providing a more complete picture of the subject’s physiological state.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mault et al.’274 in view of Gal’528, as applied to claim 6, further in view of Nason et al.’040 (US Pub No. 2006/0195040 – cited by Applicant).
Mault et al.’274 in view of Gal’528 discloses all of the elements of the current invention, as discussed in paragraph 4 above, except for the control unit including a micropump in fluid communication with the interfacing component, the micropump configured to draw the gas stream from the subject.
Nason et al.’040 teaches controlling the flow of exhaled breath during analysis using a micropump in fluid communication with a sampling module, the micropump configured to operably draw a breath gas sample from a breath stream of a subject, in order to minimize the effect of interference factors (fluctuations in temperature, humidity, breath flow) when analyzing exhaled breath (page 1, sections [0006-0007]). Nason et al.’040 suggests that regulating the flow of exhaled breath from the subject enhances the utility and reliability of the breath analyzer (Section [0006]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the control unit of Mault et al.’274 to include a micropump in fluid communication with the interfacing component (the sampling module), the micropump configured to draw the gas stream from the subject, as taught by Nason et al.’040, since it would minimize the effect of interference factors when analyzing the exhaled breath, and because it would enhance the reliability of the breath analyzer of Mault et al.’274.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,390,733. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of the US Patent is narrower in scope than claims 1-3 of the current invention, and, with the exception of specifically reciting a transceiver as the wireless communication means, encompasses the subject matter recited in claims 1-3. With regard to the specific recitation of a transceiver, Official notice is taken that it is well known in the art to use a transceiver in a medical device to receive and transmit signals. Therefore, one of ordinary skill in the art would realize that any reference meeting the limitations set forth in claim 16 of the US Patent would also meet the limitations recited in claims 1-3 of the current invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791